Citation Nr: 1827954	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decisions of the Regional Office (RO).  


FINDINGS OF FACT

The Veteran's psychiatric disorder has been manifested primarily by symptoms that includes depressed mood, anxiety, suspiciousness, panic attacks (more than once a week), chronic sleep impairment, impairment of short and long term memory, flattened affect, and disturbances of motivation and mood; without evidence of obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; or spatial disorientation.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to a rating in excess of 50 percent for PTSD

Service connection was granted for PTSD in a September 2012 rating action.  A 30 percent evaluation was assigned, effective in January 2012.  A June 2014 rating action increased the rating to 50 percent, effective, effective in January 2012.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Mental Disorders a 50 percent evaluation is warranted when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumulatory, or stereotyped speech; panic attacks more frequently than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

The record includes VA examinations in August 2012; QTC examination in July 2017; and, private evaluations in January 2012, May 2012, and September 2016.  

In regard to social impairment, according to the January 2012 private evaluations, the Veteran reports that he has been married 3 times.  His has been married since 2007.  At VA examination in August 2012, he reported that he had good relationships with his current spouse, mother and children.  He had a history of excessive alcohol intake until the 1990s.  He described a history of police contact, involving domestic violence, but he had never been arrested.   

In regard to industrial impairment, at the January 2012 private evaluation, the Veteran reported that he last worked that year.  He received Social Security Administration (SSA) benefits because of age.  He had 2 years of college education.  After military discharge, he spent 25 years in textile management.  His past employment included driving a truck, correctional officer, and car salesman.  In May 2012, the Veteran reported that he was working with a contractor and would go to Afghanistan in a couple of weeks.  At VA examination in August 2012, he reported that he was working as part-time truck driver.  The private psychiatrist reported in September 2016 that he last worked in December 2015 as a contractor with the Department of Defense. 

The examination reports show that the Veteran has described symptoms that include anxiety, depression, memory loss, lost interest in things, sleep impairment, intrusive thoughts of Vietnam, flashbacks, avoidance of Vietnam reminders, hypervigilance, panic attacks, emotional numbness, discomfort in crowds, and exaggerated startle response.  He reported being discouraged and at time felt like a failure.  He indicated that he was sad most of the time.  He has obsessive thoughts about being safe.  

The record clearly shows that the Veteran has psychiatric impairments.  The examination reports show that he would become emotional and tearful at times.  Other objective evidence shows that his mood is restricted with depressed and/or blunted affect.  There is evidence of anxiety and restlessness.  At the most recent VA examination in 2017, the examiner reported symptoms that included depressed mood, anxiety, suspiciousness, panic attacks (more than once a week), chronic sleep impairment, impairment of short and long term memory, flattened affect, and disturbances of motivation and mood.  The examiner indicated that the Veteran would have difficulty in establishing and maintaining effective work, and difficulty adapting to stressful circumstances, including work or work like setting.  However, the Board concludes that the Veteran's disability picture attributable to his PTSD most nearly approximates the manifestations for a 50 percent evaluation, but not higher.  

Initially the Board considered the GAF score of 39 reported by the Veteran's private psychiatrist in January 2012.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  However, GAF scores are not controlling.  This GAF score does not represent the overall impairment noted during the period of the appeal.  Since then, the medical record does not show that the Veteran has exhibited any psychiatric manifestations described for the above mentioned GAF score.   

For the most part, it appears that the Veteran is generally functioning independently, appropriately, and effectively.  All of the VA and private evaluations indicate that his conversation is normal, not circumstantial, circumlocutory, stereotyped, illogical, obscure, or irrelevant.  While the VA examiner in 2017 indicated that his short term memory was impaired, his memory was not limited to retention of only highly learned tasks, much less marked by memory loss for close relatives, or his own occupation or name.  His thought processes were normal.  His speech was within normal limits.  His conversation was normal, not illogical, obscure or irrelevant.  The VA records do not relate that he had problems in this regard.  He was described usually as cooperative.  

He was described as oriented at the examination, rather than disoriented.  While he reported obsessive thoughts of being safe, there were no reported obsessional rituals, confusion or gross impairment in memory during this time period.  He reported flashbacks, however, neither hallucinations nor delusional material were noted.  On examination, there was no sign of psychosis.  While there is reported evidence of sleep impairment, depressed moods and irritability, it is not shown that these manifestations have led to an inability to perform any occupational tasks.  There was no reported inability to perform activities of daily living.

His judgment has not been considered inadequate.  He did not report problems involving routine behavior, self-care, or conversation, nor did he neglect his personal appearance or hygiene.  His personal hygiene is considered adequate.  His symptoms are controlled by medication and he's not undergoing any therapy.  Furthermore, he was able to work full time until 2015, and it is not shown that he is unemployed as a result of his psychiatric disability.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule (while also being mindful of the holding in Mauerhan in that the presence of a specified quantity of symptoms in the rating schedule are not required for the assignment of a particular rating).  The Board notes that not one criterion listed for a 50 percent disability rating has been met, and also finds that the disability at issue is fully addressed by the rating criteria under which psychiatric disabilities are rated.  In this regard, the specific diagnostic criteria (with the Board again in this regard being mindful of the holding in Mauerhan) adequately address the whole of the Veteran's symptoms referable to his service-connected PTSD.  There are no additional symptoms of the service-connected disability at issue. 

The Veteran does have PTSD, and it is recognized that it is a significant disability for him.  The current 50 percent evaluation recognizes that it is manifested by occupational and social impairment.  Still further, a 50 percent evaluation takes into consideration increased symptoms during periods of significant stress. 

For the reasons stated above, the Board finds that the evidence supports a conclusion that the Veteran is not entitled to a disability rating in excess of 50 percent for his service-connected PTSD. 


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


